EXHIBIT 10.1 INVESTMENT AGREEMENT dated as of March 5, 2009 between PAB BANKSHARES, INC. and TABLE OF CONTENTS Page ARTICLE I PURCHASE; CLOSING 1.1 Purchase 1 1.2 Series A Closing 2 ARTICLE II REPRESENTATIONS AND WARRANTIES 2.1 Disclosure 4 2.2 Representations and Warranties of the Company 5 2.3 Representations and Warranties of Purchaser 10 ARTICLE III COVENANTS 3.1 Filings; Other Actions 12 3.2 Confidentiality 13 3.3 Conduct of the Business 13 ARTICLE IV ADDITIONAL AGREEMENTS 4.1 Legend 13 4.2 Reservation for Issuance 14 4.3 Certain Transactions 14 4.4 Exchange Listing 14 4.5 Articles of Amendment 14 4.6 Conversion of Series A Preferred Stock 14 ARTICLE V TERMINATION 5.1 Termination 15 5.2 Effects of Termination 15 ARTICLE VI MISCELLANEOUS 6.1 Expenses 15 6.2 Amendment; Waiver 15 TABLE OF CONTENTS Page 6.3 Counterparts and Facsimile 16 6.4 Governing Law 16 6.5 Waiver of Jury Trial 16 6.6 Notices 16 6.7 Entire Agreement; Assignment 17 6.8 Interpretation; Other Definitions 17 6.9 Captions 18 6.10 Severability 18 6.11 No Third Party Beneficiaries 18 6.12 Time of Essence 18 6.13 Certain Adjustments 18 6.14 Public Announcements 18 6.15 Specific Performance 18 LIST OF EXHIBITS Exhibit A: Certificate of Designation for Series A Preferred Stock Exhibit B: Form of Warrant Exhibit C: Form of Escrow Agreement INVESTMENT AGREEMENT INVESTMENT AGREEMENT, dated as of March 5, 2009 (this “Agreement”), between PAB Bankshares, Inc., a Georgia corporation (the “Company”), and , a (“Purchaser”). RECITALS: A.
